Citation Nr: 0003336	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder, including a duodenal ulcer and functional bowel 
disorder.  


REPRESENTATION

Appellant represented by:	A. Thomas Davis, Esquire


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from August 1944 to October 
1946.  In June 1967, the Board denied service connection for 
a duodenal ulcer.  In February 1983, the RO denied service 
connection for a functional bowel disorder and in a March 
1983 letter informed the veteran of the same.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In October 1996, the Board issued a decision in which it 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
gastrointestinal disorder.  The veteran appealed that 
decision, and the Court remanded this case to the Board for a 
decision consistent with Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board observes, as it did before, that a Statement of the 
Case and subsequent Supplemental Statements of the Case 
include as issues service connection for a nervous condition 
and whether new and material evidence has been presented to 
reopen a claim for service connection for a lung disorder.  
With respect to the issue of service connection for a nervous 
condition, a notice of disagreement was not received by the 
RO.  More importantly, with respect to neither issue was an 
appeal properly filed.  As such, these issues have not been 
properly developed and are not before the Board for 
adjudication.  


FINDINGS OF FACT

1.  A June 1967 Board decision denied service connection for 
a duodenal ulcer.

2.  A February 1983 rating decision denied service connection 
for functional bowel disorder; in March 1983 the RO sent to 
the veteran a letter informing him of this decision.  

3.  The evidence associated with the claims file subsequent 
to the June 1967 Board decisions is not so significant that 
it must be considered with respect to that claim.

4.  The evidence associated with the claims file subsequent 
to the February 1983 rating decision is not so significant 
that it must be considered with respect to that claim.


CONCLUSIONS OF LAW

1.  The evidence received since the June 1967 Board decision, 
which denied service connection for a duodenal ulcer is not 
new and material, and the veteran's claim for that benefit 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1999).

2.  The evidence received since the February 1983 rating 
decision, which denied service connection for functional 
bowel disorder is not new and material, and the veteran's 
claim for that benefit may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1967, the Board denied service connection for a 
duodenal ulcer.  The Board had before it the veteran's 
service medical records which revealed no treatment for or 
complaints relating to a gastrointestinal disorder.  The 
Board also had before it a an April 1967 statement from a 
private physician reflecting a history of duodenal ulcer 
since the veteran's discharge from service and the results of 
a VA examination in January 1967 that revealed no 
gastrointestinal abnormalities.  The diagnosis rendered 
during the VA examination was that of duodenal ulcer, not 
found.  In its decision, the Board indicated that duodenal 
ulcer was not shown in service and did not exist to a degree 
of 10 percent or more within a year of separation from 
service.  

In February 1983, the RO denied service connection for 
functional bowel disorder.  In addition to evidence 
associated with the claims file at the time of the Board's 
June 1967 decision, the RO had before it records of treatment 
from 1968 to 1982 documenting gastrointestinal complaints, 
including stomach complaints, and diagnoses of chronic 
anxiety and functional bowel disease.  Also before the RO was 
(1) an April 1982 entry which references a history of 
"functional bowel disease which dates back to his service 
days," (2) an August 1982 statement by a private physician 
reflecting a history provided by the veteran of bowel 
problems since service and the physician's own opinion that 
the veteran had "an explosive diarrhea which remind[ed the 
physician] of Amebic Dysentery, and possibly Rheumatoid 
Arthritis beginning," (3) the results of a VA examination in 
October 1982, and (4) records documenting an appendectomy in 
November 1982.  At the VA examination, the veteran had 
related complaints of diarrhea since service, intermittently 
with constipation, made worse by nervousness.  Examination of 
the digestive system revealed no abnormality, and a diagnosis 
was rendered at that time of a "[p]ast history of amebic 
dysentery [in] Okinawa with explosive diarrhea by history."  
The February 1983 decision noted that a functional bowel 
complaint was first shown in September 1972 and November 
1973.  In March 1983, the RO sent to the veteran a letter 
informing him of denial of service connection for functional 
bowel syndrome.  That letter indicated that reports of 
examination at the time of separation from active duty did 
not show any problem with the digestive system and functional 
bowel complaints were first shown in 1972 and 1973.  

The June 1967 Board decision and the February 1983 RO 
decision are both final and, as such, neither decision may be 
reopened without "new and material evidence."  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c), 38 C.F.R. §§ 20.1100, 
20.1103, 20.1105; see Godfrey v. Brown, 7 Vet. App. 398, 405 
(1995); Moray v. Brown, 5 Vet. App. 211, 213 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

Since the RO's February 1983 decision, additional evidence 
has been associated with the claims file.  This includes 
records of treatment from 1982 to 1990 that reflect 
occasional gastrointestinal complaints and a May 1993 letter 
from a pharmacist indicating that since 1961 he filled 
various prescriptions for the veteran related to nervousness, 
anxiety, abdominal pain, and diarrhea.  An April 1995 entry 
also reflects gastrointestinal complaints.  An April 1993 
letter from a private physician indicates that he treated the 
veteran since 1965, that the veteran came out of service with 
spastic bowel syndrome, and that, since the author of the 
letter first treated the veteran, the veteran had repeated 
flare-ups of spastic bowel syndrome.  An April 1993 letter 
from another private physician reflects that the veteran was 
seen since 1966 for multiple medical conditions, including 
functional bowel disease and chronic anxiety.  The veteran 
has also submitted a number of statements from individuals 
who personally know the veteran, including one from his wife 
in which she indicated that since the veteran's return from 
service, he has had stomach and bowel problems.  

The bodies of evidence submitted since the February 1983 do 
not constitute new and material evidence, either with respect 
to the June 1967 decision or the February 1983 decision.  
Although in June 1967, the Board had some evidence before it 
of a current gastrointestinal disorder, the evidence before 
the Board did not document treatment in service and, as 
indicated by the Board in its decision, did not demonstrate 
that the veteran suffered from a gastrointestinal disorder to 
a compensable degree within a year from separation from 
service.  In this respect, service connection may be granted 
for a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Furthermore, certain disorders, including peptic ulcer 
disease, are presumed to have been incurred in service if 
manifested within a year of separation from service to a 
degree of 10 percent or more.  38 U.S.C.A. §§ 1101, 1112; 
1113; 38 C.F.R. §§ 3.307, 3.309.  However, the only evidence 
of a gastrointestinal disorder in service or within a year 
from service were the statements of the veteran.  The Court 
has stated "[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of section 5107(a)."  Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).  Although a statement from a private 
physician reflected a history of a duodenal ulcer from the 
time of service, particularly in light of the lack of any 
record of treatment in service or any indication that the 
physician in question treated the veteran within a year of 
the veteran's separation from service, this statement appears 
to be based solely upon a history provided by the veteran.  A 
recitation of a history provided by the veteran to the 
physician is no more compelling than a statement by the 
veteran himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Absent from the evidence before the Board were 
records of treatment during service or within a year 
thereafter.  Also absent was a medical opinion, based upon 
sound medical evidence, that a current disorder had its onset 
in service.  See 38 C.F.R. § 3.303(d).  

Evidence submitted since the Board's 1967 decision does not 
include a medical opinion that a duodenal ulcer had its onset 
in service and is not so significant that it must be 
considered with respect to that decision.  Although, there 
was submitted evidence of an additional diagnosis of 
functional bowel disorder, service connection for that 
disorder was the subject of the February 1983 rating 
decision.  At the time of the RO's February 1983 decision, 
while there was evidence of a current gastrointestinal 
disorder, including functional bowel syndrome, there were no 
records documenting treatment in service.  Again, although 
there were references to a history of a gastrointestinal 
disorder in service, the evidence presented nothing amounting 
to an opinion based upon clinical evidence that the veteran's 
disorder, in fact, began in service rather than at a later 
date.  

Evidence submitted subsequent to the February 1983 rating 
decision, the last final decision to deny service connection 
for a claimed gastrointestinal disorder, is cumulative of 
evidence already considered in February 1983.  The evidence 
submitted since 1983, while possibly constituting additional 
evidence of a current disorder, does not present medical 
evidence that the veteran's disorder was present in service 
or, for that matter, that it was present within a year of 
service.  Records of treatment since 1982, for instance have 
been submitted, but not for the period shortly after service.  
Letters provided in 1993 by physicians and a pharmacist do 
not reflect personal observation prior to 1961 and do not 
portend to reflect an opinion concerning etiology or date of 
onset based on anything other than the history provided by 
the veteran himself.  See Butler v. Brown, 9 Vet. App. 167 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Statements 
from the veteran's acquaintances, concerning the outcome of 
his disorders, also do not constitute new and material 
evidence, as, like the statements from the veteran himself, 
they do not constitute a substitute for a diagnosis or for 
other competent evidence that a diagnosable disorder was 
present.  

At the time of the February 1983 rating decision there was a 
considerable body of accumulated evidence of an existing 
gastrointestinal disorder, as well as lay statements, which 
if presumed credible, suggested the presence of 
gastrointestinal complaints in service.  What was lacking 
both at the time of the June 1967 Board decision and at the 
time of the February 1983 rating decision was medical 
evidence linking the disorder at issue to service.  Evidence 
submitted either since June 1967 or since February 1983 adds 
additional evidence germane to an issue not in controversy at 
the time of the prior final decisions, but does not provide 
medical evidence linking the disorders in question to 
service.  The evidence submitted since June 196 and February 
1983, therefore, is not so significant that it must be 
considered and cannot be said to be new and material. 

The Board notes that it views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen a claim for service connection for a 
gastrointestinal disorder, including a duodenal ulcer and 
functional bowel disorder.  See Graves v. Brown, 9 Vet. App. 
172 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
In this regard, the above discussion informs the veteran of 
the steps he needs to fulfill in order to present a well 
grounded claim, and an explanation why his current claim is 
inadequate.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a gastrointestinal 
disorder, including a duodenal ulcer and functional bowel 
disorder, service connection for a gastrointestinal disorder, 
including a duodenal ulcer and functional bowel disorder, 
remains denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


